DETAILED ACTION
This office action is in response to the amendment filed on 5/7/2021.

Inventorship
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 15 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Flaibani et al. (US20190238054, hereinafter Flaibani).
	Regarding Claim 1, Flaibani discloses (fig. 8, 9) a switching power supply controller (10), comprising: a pulse width modulator circuit (12, K2, EA) comprising: a configurable delay circuit (12, 12’s delay is able to be configured by timing of Sp OR design of components within fig. 9, a. or b. ¶47, 48) adapted to be coupled to a latch (FF1); and a delay control circuit (K2, EA) coupled to the configurable delay circuit, and comprising: an amplifier circuit (K2, EA) comprising: a first input terminal coupled to a first voltage reference terminal (Vx); a second input terminal coupled to a second voltage reference terminal (@EA/Vref); and an output terminal (@Sp) coupled to a control terminal of the configurable delay circuit (input to fig. 9).  
	Regarding Claim 15, Flaibani discloses a switching power supply (fig. 8, 9b), comprising: an inductor (Lo); a switching transistor (Ths) coupled to the inductor; a switching power supply controller (10, Vs)  coupled to the switching transistor, and comprising: a first voltage reference circuit (Vs); a pulse width modulator circuit (10) comprising: a configurable delay circuit (D2 of 12, fig. 9b, 12’s delay is able to be configured by timing of Sp OR design of components within fig. 9b, ¶47, 48)); and a delay control circuit (FF2) coupled to the configurable delay circuit, and comprising: a second voltage reference circuit (Vref); an amplifier circuit (EA, K1, K2) comprising: a first input terminal coupled to the inductor (via current sense); a second input terminal (@  Vs) coupled to the first voltage reference circuit; a third input terminal (Vref to EA) coupled to the second voltage reference circuit; a fourth input terminal (@VI) coupled to the second voltage reference circuit; and  an output terminal (@Sp) coupled to a control terminal of the configurable delay circuit (input to fig. 9b).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Flaibani in view of Avitan (US7726877).
	Regarding Claim 7,  Flaibani discloses (fig. 8) a voltage reference circuit (Vref source) coupled to the second voltage reference terminal.
Flaibani does not disclose comprising a proportional to absolute temperature current source.
	Avitan discloses (fig. 5) a proportional to absolute temperature current source (520).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Flaibani to include a PTAT current source as disclosed in Avitan to produce a voltage reference regardless of temperature variations.
	Regarding Claim 20, Flaibani does not disclose the second voltage reference circuit comprises a proportional to absolute temperature current source.
	Avitan discloses (fig. 5) the second voltage reference circuit comprises a proportional to absolute temperature current source (520).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Flaibani to include a PTAT current source as disclosed in Avitan to produce a voltage reference regardless of temperature variations.

Allowable Subject Matter
Claims 8-14 are allowed.
Claims 2, 3-6 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 2, the prior art fails to disclose: “...the amplifier circuit comprises: a capacitor comprising: a first terminal coupled to the output terminal of the amplifier circuit; and a second terminal coupled to a third input terminal of the amplifier circuit.  .” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 4, the prior art fails to disclose: “...the delay control circuit comprises: a switch comprising: a first terminal coupled to the output terminal of the amplifier circuit; and a second terminal coupled to the control terminal of the configurable delay circuit.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 5, the prior art fails to disclose: “...the delay control circuit comprises: a switch comprising: a first terminal coupled to the second voltage reference terminal; and a second terminal coupled to the control terminal of the configurable delay circuit.  .” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 8, the prior art fails to disclose: “...A switching power supply controller, comprising: a pulse width modulator circuit comprising: a delay circuit configured generate a delay that defines a width of pulses generated by the pulse width modulator circuit; and a delay control circuit coupled to the delay circuit, and configured to generate a control voltage that sets a propagation delay of the delay circuit, the delay control circuit comprising: an amplifier circuit configured to generate the control voltage during continuous conduction mode operation; and a voltage reference circuit 
Regarding claim 16, the prior art fails to disclose: “...the amplifier circuit comprises: a capacitor comprising: a first terminal coupled to the output terminal of the amplifier circuit; and a second terminal coupled to the third input terminal of the amplifier circuit; and a switch comprising: a first terminal coupled to the first terminal of the capacitor; and a second terminal coupled to the second terminal of the capacitor.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 17, the prior art fails to disclose: “...the delay control circuit comprises: a switch comprising: a first terminal coupled to the output terminal of the amplifier circuit; and a second terminal coupled to the control terminal of the configurable delay circuit.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 18, the prior art fails to disclose: “...the delay control circuit comprises: a switch comprising: a first terminal coupled to the second voltage reference circuit; and a second terminal coupled to the control terminal of the configurable delay circuit.” in combination with the additionally claimed features, as are claimed by the Applicant.

Response to Arguments
Applicant's arguments filed 5/7/21 have been fully considered but they are not persuasive.
Applicant argues “As amended, independent claim 1 recites "a configurable delay circuit." The specification supports this claim feature at least in paragraphs 0021-22 and FIGS. 3 and 4A. Flaibani fails to teach such a feature. Specifically, Flaibani teaches a timing circuit 12 (FIG. 10) that includes a one-shot mono flop and a fixed/static delay circuit D1 (FIG. 9A), or, alternatively, a flop FF2 and fixed/static delay circuits D2 and D3 (FIG. 9B). In contrast to the claimed "configurable delay circuit," there is no evidence in Flaibani that the delay circuits D1, D2, and/or D3 are configurable. For example, there is no control input provided to D1, D2, or D3 to configure the delay provided by these delay circuits. The claimed configurable delay circuit, in contrast, has a dynamically changeable delay, as the non-limiting example of FIG. 4A shows (also refer to paragraph 0022 of Applicant's specification for a description of and clear support for the concept of a configurable delay circuit). 
 
 
 
 
 
Applicant notes that Examiner appears to consider the timing circuit 12 to be equivalent to the claimed delay circuit (amended to be a configurable delay circuit). For instance, for the former limitation "an output terminal coupled to a control terminal of the delay circuit," Examiner cited the connection of Sp to timing circuit 12. Examiner appears to believe the timing circuit 12 (as a whole) is equivalent to a delay circuit because the timing circuit 12 includes delay circuitry. However, Applicant submits that because claim 1 has now been amended to recite both a configurable delay circuit and a latch (thus more clearly defining the contours of a configurable delay circuit), that the timing circuit 12 as a whole cannot properly be considered analogous to the claimed delay circuit merely because the timing circuit 12 includes some sort of delay circuitry. Rather, due to the increased specificity in the claim provided by the amendments, Examiner must now look inside the timing circuit 12 to determine whether the claimed components are disclosed, and they are not. The claimed configurable delay circuit can only be anticipated by a circuit that introduces a configurable delay. As explained above, Flaibani (e.g., delay circuits D1-D3 in FIGS. 9A-9B) fails to teach such a feature. 
Independent claim 1 has also been amended to recite "an output terminal coupled to a control terminal of the configurable delay circuit." Flaibani fails to teach such a feature. Specifically, Flaibani's output terminal Sp (FIG. 10) is coupled to the flop/latch in timing circuit 12 (FIGS. 9A, 9B, and 10), and not to a control terminal of a configurable delay circuit. This is at least in part because Flaibani's delay circuits D1-D3 are not configurable in the first place and thus do not have control terminals to which Sp could couple. Moreover, as explained above, Flaibani's timing circuit 12 as a whole cannot be considered analogous to the claimed delay circuit, since the claim has been amended to now recite both a delay circuit and a latch. Thus, the connection of Sp to the timing circuit 12 is inadequate for purposes of anticipation. 
For at least the foregoing reasons, independent claim 1 and its dependent claims are allowable over Flaibani. 
  
Independent claim 15 has been amended to recite a configurable delay circuit. In rejecting claim 15, Examiner mapped the formerly claimed delay circuit to delay circuit D2 of timing circuit 12 in FIG. 9B of Flaibani. However, as explained above, the delay circuit D2 does not have a configurable delay. Indeed, claim 15, like claim 1, requires a control terminal of a configurable delay circuit, and Flaibani's delay circuit D2 does not include a control terminal of any kind. Thus, the arguments provided above in support of claim 1 also generally apply to claim 15. Independent claim 15 and its dependent claims are thus allowable over Flaibani.”

The Examiner respectfully disagrees.  First, the limitation “configurable” is interpreted as “able to be configured” and would include any component which could be configured, even prior to being implemented into the controller, i.e. configured at design.  Second, the element 12 operates as a delay that is based on the timing of Sp as the delay timing of 12 is configured based on the input of Sp, therefore element 12 is reasonably interpreted as “configurable”.   




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KYLE J MOODY/
Primary Examiner, Art Unit 2838